Beck, J.
I. The defendant was employed by plaintiffs to sell goods in connection with a peddling wagon. The sales were in Illinois, in 1873, where defendant claims he resided. The plaintiffs seek to recover for sums o£ money collected by defendant, and appropriated to his own use, for which he failed to account, and for other sums overdrawn on his salary account. The defendant denies the allegations of plaintiffs’ petition, and pleads the statute of limitations as a bar to the action.
II. The plaintiffs upon this appeal base all objections to the judgment of the court below, which they urge upon our attention, upon the assumed fact that the district court founded its decision wholly upon the defense of the statute of limitations pleaded by defendant. But the abstract before us fails to disclose the *141grounds of the decision of the court below. Should we concur in the view of the counsel for defendant, that the evidence fails to show that the action is barred by the statute of limitations, the case would then be for decision upon the evidence presented in the abstract relating to the merits of the case. We would be required to determine whether the evidence on other branches of the case sufficiently supported the judgment of the district court. Assuming that the abstracts before us contain all the evidence, which is not disputed, the case is one of conflict of evidence. Plaintiffs’ testimony supports their claim, while the evidence of defendant tends to establish a final settlement and payment by defendant of all sums found due plaintiff. In this state of the case, we cannot interfere with the judgment of the district court. It is therefore
Affirmed.